UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4717



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LIONEL STAINE,

                                            Defendant - Appellant.


                            No. 05-4769



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RICARDO DINNALL,

                                            Defendant - Appellant.


                            No. 05-4921



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus
BRUCE OKELLO JOSEPH,

                                              Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-02-60)


Submitted:   May 24, 2006                 Decided:    June 21, 2006


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lewis A. Thompson, III, BANZET, BANZET & THOMPSON, P.L.L.C.,
Warrenton, North Carolina; Terence Lee Taylor, CANNON & TAYLOR,
Greenville, North Carolina; George Mason Oliver, STUBBS & PERDUE,
P.A., New Bern, North Carolina, for Appellants. Frank D. Whitney,
United States Attorney, Anne M. Hayes, Christine Witcover Dean,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            After a trial, Lionel Staine, Ricardo Dinnall and Bruce

Okello Joseph were convicted of conspiracy to distribute and to

possess with the intent to distribute more than 50 grams of cocaine

base, a quantity of cocaine, and a quantity of marijuana.            Staine

and Dinnall were convicted of conspiracy to unlawfully kidnap a

person,    and   Joseph   was   convicted   of   traveling   in   interstate

commerce with intent to promote the drug conspiracy.

            In their initial appeal, we affirmed the convictions,

rejecting those arguments that challenged trial proceedings and the

sufficiency of the evidence.        However, because the imposition of

their sentences was plain error in light of United States v.

Booker, 543 U.S. 220 (2005), we vacated the sentences and remanded

to the district court for resentencing.             At resentencing, the

district court followed the instructions in Booker and United

States v. Hughes, 401 F.3d 540, 555-56 (4th Cir. 2005), and chose

not to disturb the original life sentences imposed upon Staine and

Dinnall.    Joseph was sentenced to 262 months’ imprisonment, the

bottom end of the Guidelines range of imprisonment and two months

less than the original sentence.       Finding no error, we affirm.

            Staine and Dinnall raise several issues raised in their

initial appeal challenging their convictions.          We will not review

these issues again.       United States v. Aramony, 166 F.3d 655, 661

(4th Cir. 1999).


                                    - 3 -
             With respect to the Guidelines enhancements for Fisher’s

murder and for Staine’s and Dinnall’s role in the offense, we find

no clear error with respect to the district court’s findings.

United States v. Crump, 120 F.3d 462, 468 (4th Cir. 1997); United

States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989).

             The district court resentenced Dinnall and Staine only

after   properly    calculating       the   sentence   under    the   advisory

Guidelines and considering the factors under 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2005).       The court did not have to articulate its

findings with respect to each factor under § 3553(a).                   United

States v. Moreland, 437 F.3d 424, 432 (4th Cir. 2006), cert.

denied, __ U.S. __, 2006 WL 1022030 (May 15, 2006).               We find the

sentences were reasonable.        United States v. Green, 436 F.3d 449,

457 (4th Cir. 2006), cert. denied, __ U.S. __, 2006 WL 1057741 (May

22, 2006).

             Likewise, we find Joseph’s sentence reasonable.           We find

no merit to any of Joseph’s arguments challenging the resentencing.

The district court arrived at the correct range of imprisonment

after considering the Guidelines.              The court also reviewed the

§ 3553(a) factors and the specific arguments raised by counsel.

There   is    no   merit   to   the    claim    that   the   presumption    of

reasonableness      for    a    sentence      within   the     Guidelines   is

unconstitutional.




                                      - 4 -
           Accordingly, we affirm the sentences.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 5 -